internal_revenue_service number info release date index number --------------------------------- ------------------------------------- ------------------------------- --------------------------- - dear ---------------- dear ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi genin-129076-05 date date this letter responds to your inquiry postmarked date requesting relief for a late s_corporation_election based on the information submitted and your account history it appears that you are eligible for automatic relief under revproc_2003_43 section dollar_figure of revproc_2003_43 makes relief available if the entity fails to qualify for its intended status as an s_corporation solely because of the failure_to_file the appropriate election under subchapter_s timely with the applicable service_center less than months have passed since the original due_date of the election the application_for relief is filed no later than months after the due_date of the tax_return by date in order to comply with revproc_2003_3 you must file a properly completed form_2553 with filed pursuant to rev_proc stated at the top of the document copy enclosed attached to the form_2553 must be a brief statement establishing reasonable_cause for your failure_to_file a valid timely election under subchapter_s timely send the material via facsimile to cincinnati service_center at please retain your fax transmission receipt as proof of filing if you fail to receive a letter confirming the account update within days after sending the fax you may contact the person listed in this letter incidentally the irs has developed two compact discs cds to help educate small_business owners on their tax responsibilities publication introduction to federal taxes for small_business self-employed and publication small_business workshop these items are free and can be ordered by calling an online classroom is available at www irs gov businesses small genin-129076-05 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful if you have any additional questions please contact our office a t sincerely dianna k miosi branch chief branch office of associate chief_counsel passthroughs special industries enclosures revproc_2003_43 form_2553
